Title: To Thomas Jefferson from James Madison, 22 May 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. May 22. 1796
                    
                    Congress are hurrying through the remnant of business before them, and will probably adjourn about saturday next. Petitions in favor of the Treaty Still come in from distant places. The name of the President and the alarm of war, have had a greater effect, than were apprehended on one side, or expected on the other. A crisis which ought to have been so managed as to fortify the Republican cause, has left it in a very crippled condition; from which its recovery will be the more difficult as the elections in N.Y. Massachusetts and other States, where the prospects were favorable, have taken a wrong turn under the impressions of the moment. Nothing but auspicious contingences abroad or at home, can regain the lost ground. Peace in Europe would have a most salutary influence, and accounts just received from France revive in some degree the hope of it with the Emperor, which will hasten of course a peace with England. On the other hand, a scene rather gloomy is presented by a letter I have just received from Col. M. It is dated Feby. 27. The following extracts form the substance of it.
                    “About a fortnight past I was informed by the minister of foreign affairs that the government had at length resolved how to act with us in respect to our treaty with England that they considered it as having violated or rather annulled our treaty of alliance with them and taken part with the coalised powers that they had rather have a open enemy than a perfidious friend—that it was resolved to send an envoy extraordinary to the U.S. to discuss this business with us and whose powers would expire with the execution of the trust. I was astonished with the communication and alarmed with it’s probable consequences. I told him it might probably lead to war and thereby separate us which was what our enemies wished—that it hasarded much and without a probable gain that from the moment a person of that character arrived their friends would seem to act under his  banner and which circumstance would injure their character and lessen their efforts—in truth I did every thing in my power to prevent this measure and in which I am now told by the minister that I have succeeded the Directory having resolved to continue the ordinary course of representation only. But thro’ this I hear strong sentiments will be conveyed—the whole of this is made known to the executive by me.”
                    “The forced loan was less productive than was expected, and the embarrasment in the finance extreme. Some think another movement at hand but I see no evidence of it at present. In all calculations on this subject it ought to be recollected that the executive are sound and having the government in their hands are strong.”
                    “There are strong simptoms of an actual rupture between us and this country. The minister the government preferd to have us as open rather than perfidious friends. Other proofs occur to shew that this sentiment has gone deep into their councils.”
                    The “Minerva” of N.Y. lately announced, with an affected emphasis, a letter from Paris to N.Y. intimating that influencial persons in the U.S. were urging measures on France, which might force this Country to chuse war against England, as the only alternative for war against France. It is probable that categorical steps on the part of F. towards us are anticipated as the consequence of what has been effected by the British party here, and that much artifice will be practised by it to charge them in some unpopular form, on its Republican opponents.
                    Before I leave this I shall make up a parcel of pamphlets &c. for you to be forwarded to Richmond. The inclosed number of the Debates is a continuation which has been regular, I hope the preceding numbers have all arrived safe.
                    
                    King is appointed Minister to London
                    and Humphreys to Madrid, Pinkney and Short retiring.
                    The vacancy at Lisbon not yet filled.
                